6/5/2020         Case: 1:20-cv-01239-DAP Doc #: 1-2
                                                  CivilFiled:  06/05/20
                                                        Case Docket Page 1 of 27. PageID #: 11
  skip to main content
                                                                  Print

                                                    CASE INFORMATION

  CV-20-932243 HENDERSON ROAD RESTAURANT SYSTEMS, INC., ET AL. vs. ZURICH
  AMERICAN INSURANCE COMPANY


                                                        Docket Information


                 Docket Docket                                                                                              View
  Filing Date                     Docket Description
                 Party Type                                                                                                Image
  06/04/2020 N/A          SR      SCHEDULE ATTORNEY NOTICE. NOTICE GENERATED FOR ZURICH AMERICAN
                                  INSURANCE COMPANY 06/04/2020 17:02:27
  06/04/2020 N/A          SR      SCHEDULE ATTORNEY NOTICE. NOTICE GENERATED FOR SONKIN/RICK/D
                                  06/04/2020 17:02:27
  06/04/2020 N/A          SR      SCHEDULE ATTORNEY NOTICE. NOTICE GENERATED FOR KORAN/SEAN/
                                  06/04/2020 17:02:27
  06/04/2020 N/A          SR      SCHEDULE ATTORNEY NOTICE. NOTICE GENERATED FOR KOBERNA/MARK/R
                                  06/04/2020 17:02:27
  06/04/2020 N/A          SC      CMC BY PHONE SET FOR 07/02/2020 AT 10:30 AM. FAILURE OF THE PLAINTIFF TO
                                  APPEAR FOR THIS CMC WILL RESULT IN A DISMISSAL WITHOUT PREJUDICE. ALL
                                  PARTIES COUNSELS ARE TO CALL THE CONFERENCE CALL NUMBER 978-990-
                                  5000 AND ENTER ACCESS CODE 701774# AT THE SCHEDULED DATE AND TIME.
                                  COUNSEL FOR PLAINTIFF(S) SHALL INFORM ALL OPPOSING COUNSEL AND
                                  UNREPRESENTED PARTIES OF THE DATE, TIME AND CONFERENCE CALL
                                  DIRECTIONS. CASE MANAGEMENT CONFERENCE (CMC) WILL BE CONDUCTED
                                  BY TELEPHONE. ANY ATTORNEY OR UNREPRESENTED PARTY WHO IS NOT
                                  AVAILABLE WILL BE DEEMED TO HAVE WAIVED HIS/HER PARTICIPATION AND TO
                                  HAVE ACCEPTED THE CASE SCHEDULING ORDER ESTABLISHED BY THE COURT.
                                  PARTIES SHOULD NOT WAIT FOR THE CMC BEFORE BEGINNING TO CONDUCT
                                  DISCOVERY. FAILURE TO APPEAR AT ANY COURT SCHEDULED EVENT IN THE
                                  FUTURE MAY RESULT IN DISMISSAL OF PLAINTIFF'S CLAIMS FOR WANT OF
                                  PROSECUTION OR JUDGMENT RENDERED AGAINST DEFENDANT. SO ORDERED.
  06/03/2020 N/A          SR      USPS RECEIPT NO. 41696903 DELIVERED BY USPS 05/11/2020 ZURICH
                                  AMERICAN INSURANCE COMPANY PROCESSED BY COC 06/03/2020.
  05/01/2020 N/A          SR      SUMMONS E-FILE COPY COST
  05/01/2020 D1           CS      WRIT FEE
  05/01/2020 D1           SR      SUMS COMPLAINT(41696903) SENT BY CERTIFIED MAIL. TO: ZURICH AMERICAN
                                  INSURANCE COMPANY 1299 ZURICH WAY SCHAUMBURG, IL 60196
  04/30/2020 N/A          SF      JUDGE CASSANDRA COLLIER-WILLIAMS ASSIGNED (RANDOM)
  04/30/2020 P1           SF      LEGAL RESEARCH
  04/30/2020 P1           SF      LEGAL NEWS
  04/30/2020 P1           SF      LEGAL AID
  04/30/2020 P1           SF      COURT SPECIAL PROJECTS FUND
  04/30/2020 P1           SF      COMPUTER FEE
  04/30/2020 P1           SF      CLERK'S FEE
  04/30/2020 P1           SF      DEPOSIT AMOUNT PAID MARK R KOBERNA
  04/30/2020 N/A          SF      CASE FILED: COMPLAINT
  Only the official court records available from the Cuyahoga County Clerk of Courts, available in person, should be relied upon
  as accurate and current.
  Website Questions or Comments.
  Copyright © 2020 PROWARE. All Rights Reserved. 1.1.244




https://cpdocket.cp.cuyahogacounty.us/CV_CaseInformation_Docket.aspx?q=zzUFlM7ZiDa-GO1YA0VyYQ2&isprint=Y                       1/1
SUMMONS IN A CIVIL ACTION                           COURT OF COMMON PLEAS, CUYAHOGA COUNTY JUSTICE CENTER
                                                                           CLEVELAND,
                                Case: 1:20-cv-01239-DAP Doc #: 1-2 Filed: 06/05/20    OHIO
                                                                                   2 of 27.44113
                                                                                             PageID #: 12
                  CASE NO.                                    SUMMONS NO.
               CV20932243                 DI   CM               41696903                                           Rule 4(B) Ohio

                                                                                                                  Rules of Civil
                                                                                                                  Procedure
          HENDERSON ROAD RESTAURANT SYSTEMS,                          PLAINTIFF
                       INC., ET AL.
                                     VS
                                                                                                                 SUMMONS
              ZURICH AMERICAN INSURANCE COMPANY                       DEFENDANT




          ZURICH AMERICAN INSURANCE COMPANY                                             You have been named defendant in a sums
          1299 ZURICH WAY                                                             complaint (copy attached hereto) filed in Cuyahoga
          SCHAUMBURG IL 60196                                                         County Court of Common Pleas, Cuyahoga County
                                                                                      Justice Center, Cleveland, Ohio 44113, by the
                                                                                      plaintiff named herein.

                                                                                       You are hereby summoned and required to answer
                                                                                      the complaint within 28 days after service of this
                     Said answer is required to be served on:                         summons upon you, exclusive of the day of service.

                                                                                        Said answer is required to be served on Plaintiff's
          Plantiff's Attorney                                                         Attorney (Address denoted by arrow at left.)

          RICK D SONKIN                                                                 Your answer must also be filed with the court
          3401 ENTERPRISE PKWY,                SUITE    400                           within 3 days after service of said answer on
                                                                                      plaintiff's attorney.
          CLEVELAND,            OH 44122-0000
                                                                                        If you fail to do so, judgment by default will be
                                                                                      rendered against you for the relief demanded in the
                                                                                      complaint.

                   Case has been assigned to Judge:

          CASSANDRA COLLIER-WILLIAMS
          Do not contact judge. Judge's name is given for
          attorney's reference only.

                                                                                NAILAH K.        BYRD
                                                                            Clerk of the Court of Common Pleas


                    DATE SENT
           May      1,   2020                          By
                                                                       Deputy


             COMPLAINT FILED           04/30/2020
                                                                                     41696903




CMSN130
          Case: 1:20-cv-01239-DAP
           UNITED    STATES       Doc #: 1-2 Filed: 06/05/20 3 of 27. PageID #: 13
          POSTAL SERVICE




Date Produced: 05/18/2020

CERTIFIED MAIL SOLUTIONS INC.:

The following is the delivery information for Certified Mail™/RRE item number 9314 8001 1300 3540
2628 31. Our records indicate that this item was delivered on 05/11/2020 at 06:04 a.m. in
SCHAUMBURG, IL 60194. The scanne.d.image                        information is^royidpd below.
                                     Ji                                       ■■ °   ‘ ‘
Signature of Recipient:
                               X
                               JJh                 WH»W IWYKA

                                                          ii,a mmpiiii j
Address of Recipient:
                               ssaj /»4*ci k v»f"\ v

Thank you for selecting the Postal Service for your mailing needs. If you require additional assistance,
please contact your local post office or Postal Service representative.

Sincerely,
United States Postal Service

The customer reference number shown below is not validated or endorsed by the United States Postal
Service. It is solely for customer use.




                                                                / 2020-6-3 05:08
Sent To: 1299 ZURICH WAY SCHAUMBURG, IL 60196
         Case: 1:20-cv-01239-DAP Doc #: 1-2 Filed: 06/05/20 4 of 27. PageID #: 14




                                                     'Ft               cz)
                                                           4 cove

                                            NAILAH K. BYRD
                                    CUYAHOGA COUNTY CLERK OF COURTS
                                                     1200 Ontario Street
                                                    Cleveland, Ohio 44113



                                               Court of Common Pleas


                                     New Case Electronically Filed: COMPLAINT
                                                April 30, 2020 14:27

                                           By: MARK R. KOBERNA 0038985

                                                Confirmation Nbr. 1991748


   HENDERSON ROAD RESTAURANT SYSTEMS, INC.,                                  CV 20 932243
   ET AL.

           vs.
                                                                    Judge: CASSANDRA COLLIER-WILLIAMS
   ZURICH AMERICAN INSURANCE COMPANY




                                                     Pages Filed: 23




Electronically Filed 04/30/2020 14 27 / / CV 20 932243 / Confirmation Nbr. 1991748 / CLDLJ
         Case: 1:20-cv-01239-DAP Doc #: 1-2 Filed: 06/05/20 5 of 27. PageID #: 15




                                    IN THE COURT OF COMMON PLEAS
                                        CUYAHOGA COUNTY, OHIO

       HENDERSON ROAD                                   CASE NO.:
       RESTAURANT SYSTEMS, INC.
       DBA HYDE PARK GRILLE,                            JUDGE:
       2I945 Chagrin Boulevard
       Beachwood, Ohio 44122                            COMPLAINT
              and
                                                        (Jury Demand Endorsed Hereon)
      COVENTRY RESTAURANT
      SYSTEMS, INC. DBA HYDE
      PARK CHOP HOUSE,
      21945 Chapin Boulevard
      Beachwood, Ohio 44122

               and

      CHAGRIN RESTAURANTS LLC
      DBA HYDE PARK PRIME STEAK
      HOUSE
      21945 Chagrin Boulevard
      Beachwood, Ohio 44122

              and

      JR PARK LLC DBA HYDE PARK
      PRIME STEAK HOUSE
      21945 Chagrin Boulevard
      Beachwood, Ohio 44122

              and

      HP CAP LLC DBA HYDE PARK
      PRIME STEAK HOUSE
      21945 Chagrin Boulevard
      Beachwood, Ohio 44122

               and

      NSFIP, LLC DBA HYDE PARK
      PRIME STEAKHOUSE
      21945 Chagrin Boulevard
      Beachwood, Ohio 44122


Electronically Filed 04/30/2020 14:27 / / CV 20 932243 / Confirmation Nbr. 1991748 / CLDLJ




                                                                                             1
            Case: 1:20-cv-01239-DAP Doc #: 1-2 Filed: 06/05/20 6 of 27. PageID #: 16




               and

       HPD RESTAURANT SYSTEMS
       INC. DBA HYDE PARK. PRIME
       STEAKHOUS E
       21945 Chagrin Boulevard
       Beachwood, Ohio 44122

               and

       457 HIGH STREET
       DEVELOPMENT I,LC
       21945 Chagrin Boulevard
       Beachwood, Ohio 44122

               and

      RJ MORELAND HILLS, LLC,
      21945 Chagrin Boulevard
      Beachwood, Ohio 44122
                                                                                             1
               and

      CAP RESTAURANT
      DEVELOPMENT LLC
      21945 Chagrin Boulevard
      Beachwood, Ohio 44122

               and

      NORTHVILLE DEVELOPMENT,
      LLC,
      21945 Chagrin Boulevard
      Beachwood, Ohio 44122

             Plaintiffs,

      VS.


      ZURICH AMERICAN
      INSURANCE COMPANY,
      1299 Zurich Way
      Schaumburg, Illinois 60196-1056

              Defendant.



Electronically Filed 04/30/2020 14:27 / / CV 20 932243 / Confirmation Nbr. 1991748 / CLDLJ
                                                            2
         Case: 1:20-cv-01239-DAP Doc #: 1-2 Filed: 06/05/20 7 of 27. PageID #: 17




              For their Complaint against Defendant Zurich American Insurance Company ("Zurich"),

      Plaintiffs Henderson Road Restaurant Systems, Inc. dba Hyde Park Grille, Coventry Restaurant

     Systems, inc., dba Hyde Park Chop House, Chagrin Restaurants LLC dba Hyde Park Prime Steak

     House, JR Park LLC dba Hyde Park Prime Steak House, HP CAP LLC dba Hyde Park Prime

     Steakhouse, NSHP, LLC dba Hyde Park Prime Steakhouse, HPD Restaurant Systems Inc. dba

     Hyde Park Prime Steakhouse, 457 High Street Development LLC, CAP Restaurant Development

     LLC, RJ Moreland Hills, LLC, and Northville Development, LI,C (collectively, "Plaintiffs") state

     as follows:

                                               PARTIES AND VENUE

              1.      Plaintiffs Henderson Road Restaurant Systems, Inc, dba Hyde Park Grille,

     Coventry Restaurant Systems, Inc., dba Hyde Park Chop House, Chagrin Restaurants I,LC dba

     Hyde Park Prime Steak House, JR Park LLC dba Hyde Park Prime Steak House, HP CAP LLC

     dba Hyde Park Prime Steakhouse, NSHP, LLC dba Hyde Park Prime Steakhouse, HPD Restaurant

     Systems Inc. dba Hyde Park Prime Steakhouse, 457 High Street Development LLC, CAP

     Restaurant Development LLC, RJ Moreland Hills, LLC, and Northville Development, LLC are all

     affiliates of Hyde Park Restaurant Group, which operate fine dining restaurants in Ohio,

     Pennsylvania, Michigan, Indiana and Florida as part of the Hyde Park Restaurant Group at the

     following locations: 26300 Chagrin Boulevard, Beachwood, Ohio 44122; 123 West Prospect

     Avenue, Cleveland, Ohio 44115; 21 Main Street, Westlake, Ohio 44145; 4073 Medina Road,

     Akron, Ohio 44333; 6360 Frantz Road, Dublin, Ohio 43017; 1615 Old Henderson Road, Upper

     Arlington, Ohio 43220; 569 North High Street, Columbus, Ohio 43215; 570 North High Street,

     Columbus, Ohio 43215; 34105 Chagrin Boulevard, Moreland Hills, Ohio 44022; 87 West Street,

     Chagrin Falls, Ohio 44022; 201 South Old Woodward Avenue, Birmingham, Michigan 48009;

     17107 Haggerty Road, Northville, Michigan 48168; 35 South Lemon Avenue, Sarasota, Florida

                                                               3 ation Nbr. 1991748 / CLDLJ
Electronically Filed 04/30/2020 14:27 / / CV 20 932243 / Confirm
         Case: 1:20-cv-01239-DAP Doc #: 1-2 Filed: 06/05/20 8 of 27. PageID #: 18




     34236; 100 North Atlantic Avenue, Daytona Beach, Florida 32118; 51 North Illinois Street

     Indianapolis, Indiana 46204; and 247 North Shore Drive, Pittsburgh, Pennsylvania 15212;

     (collectively, the "Insured Locations").

              2.       Defendant Zurich is an insurance company transacting business in the State of

     Ohio.

              3.       Venue is proper in this Court because, among other things, Zurich issued a policy

     of insurance to Plaintiffs in this County and because all or part of Plaintiffs' claims for relief arose

     in this County.

                                                       BACKGROUND

                       A.      Business Interruption Insurance Coverage and COVID-19.

              4.       Business interruption insurance (also known as "business income insurance" or "BI

     insurance") is a type of insurance that covers the loss of income that a business suffers after certain

     fortuitous events or disasters. Property casualty insurance differs from BI insurance in that

     property casualty insurance generally only covers physical loss or physical damage to specific

    "covered property," typically structures and personal property identified in the policy, while BI

     insurance covers profits that would have been earned by the business but for the fact that it was

     required to suspend business operations.

              5.       Business interruption coverage can be added onto a business' property insurance

     coverage, in which case it often only applies in the event of physical loss of or physical damage to

     specific "covered property." Or, business interruption insurance may be sold by the insurance

     company as part of a comprehensive package policy, such as business owner's policy, or as a

     separate endorsement. In these cases, business intemiption coverage often does not depend upon

     physical loss of or damage to specific "covered property." In some cases, the policy does not even



Electronically Filed 04/30/2020 14:27 / / CV 20 932243 / Confirmation Nbr. 1991748 / CLDLJ
                                                            4
         Case: 1:20-cv-01239-DAP Doc #: 1-2 Filed: 06/05/20 9 of 27. PageID #: 19




     define the nature or type of "loss" or "damage" which must be incurred, or the type or nature of

    "property" that must be lost or damaged in order for coverage to exist under the policy.

             6.       Broadly speaking, business owners that purchase business interruption coverage

     have a reasonable expectation that the coverage would apply if they are forced to suspend business

    operations as a result of an unforeseen, fortuitous event, such as a forced government shutdown of

    their business as a result of a pandemic (e.g., COVID-19) or other large-scale disaster. Indeed, it

    is hard to imagine a more unforeseen, fortuitous event than the government orders shuttering

    restaurants and bars throughout virtually the entire country as a result of the COVID-19 pandemic.

    After faithfully paying high premiums for business interruption coverage for years, owners of

    restaurants and bars forced to close their businesses as a result of government ordered shutdowns

    have a reasonable expectation that this coverage would apply and protect them in such

    circumstances.

             7.       Nonetheless, even though many business interruption policies expressly cover such

    an event and/or could reasonably be interpreted as providing such coverage, insurance companies

    have routinely and universally denied claims submitted by businesses for business interruption

    coverage during the COVID-19 public health crisis, falsely asserting in many cases that no

    coverage exists unless there is physical damage to tangible property at the insured location (e.g.,

    the structure of the building in which the business operates or related personal property) and/or

    that the loss is excluded in the event of a pandemic such as COVID-19. See Wall Street Journal,

    Pressure Mounts on Insurance Companies to Pay Out ,for Coronavirus (Mar. 30, 2020),

    https://www.wsj.comiarticles/pressure-mounts-on-insurance-companies-to-pay-out-for-

    coronavirus-11585573938 (accessed Apr. 29, 2020).                   To the contrary, in many cases, the

    applicable policy provisions do not require physical damage to any specific, tangible property, and



Electronically Filed 04/30/2020 14:27 / / CV 20 932243 / Confirmation Nbr. 1991748 / CLDLJ
         Case: 1:20-cv-01239-DAP Doc #: 1-2 Filed: 06/05/20 10 of 27. PageID #: 20




      in many cases, the exclusions relied upon by the insurer are not applicable and/or could be

     reasonably construed as not being applicable.

              8.       On Friday, April 10, 2020, President Trump stated during his coronavirus briefing

     at the White House that "he would like to see insurance companies pay" business interruption

     claims resulting from the COVID-19 pandemic "if they need to pay" pursuant to the terms of the

     policies they issued. President Trump confirmed that many companies have "been paying a lot of

     money for a lot of years for the privilege of having [business interruption coverage]. . .And then

     when they finally need it, the insurance company says, `We're not going to give it.' We can't let

     that happen." MarketWatch, Insurers face `uh-oh moment' as Trump says some business-

     interruption      policies      should      cover       coronavirus       claims        (Apr.   13,   2020),

     ht tps://www.marketwatch.comistorylinsurers-face-uh-oh-m om ent-as-trump-says-some-business-

     interruption-policies-should-cover-coronavinis-claims-2020-04-13 (accessed Apr. 29, 2020).

              9.       Under Ohio law, insurance policies are generally interpreted by applying rules of

     construction and interpretation applicable to basic contract law. City of Sharonville v. Am,

     Employers Ins. Co., 109 Ohio St.3d 186, 187, 846 N.E.2d 843 (2006). (Emphasis added.)

     "Language in a contract of insurance reasonably susceptible of more than one meaning will be

     construed liberally in favor of the insured and against the insurer." Faruque v. Provident Life &

     Accidental Ins. Co., 3I Ohio St.3d 34, 508 N.E.2d 949 (1987), syllabus. Ambiguous language in

     an insurance policy must be strictly construed against the insurer. GenCorp Inc. v. Am. Intern,

     Underwriters, 178 F.3d 804, 818 (6th Cir.1999). As to exclusionary language in insurance policies,

     such language must be clear and specific and a general presumption arises to the effect that that

     which is not clearly excluded from operation of such contract is included in the operation thereof.

     King v. Nationwide Ins. Co., 35 Ohio St. 3d 208, 214, 519 N.E.2d 1380 (1988).



Electronically Filed 04/30/2020 14:27 / / CV 20 932243 / Confirmation Nbr. 1991748 / CLDLJ
                                                             6
         Case: 1:20-cv-01239-DAP Doc #: 1-2 Filed: 06/05/20 11 of 27. PageID #: 21




                       B.      The Zurich Policy.

              10.      On or about November 12, 2019, Zurich issued Commercial Insurance Policy No.

     CPO 6220911-06 (the "Policy") to Plaintiffs. Each of the Plaintiffs in this action is a named

     insured under the Policy. A true and accurate copy of the Policy's Business Income Coverage

     Form is attached hereto as Exhibit A. A full copy of the Policy is not attached as it is too lengthy

     to append as an exhibit. Zurich has a full copy of the Policy containing the terms, conditions, and

     exclusions it drafted and issued.

              11.     For many years, Plaintiffs faithfully paid premiums to Zurich to specifically pay

     for business income coverage at each of the Insured Locations.

              12.     The Policy provides Business Income Coverage (the "BI Coverage") as follows:

     We will pay for the actual loss of "business income" you sustain due to the necessary

     "suspension" of your "operations" during the "period of restoration". The "suspension" must

     be caused by direct physical loss of or damage to property at a "premises" at which a Limit of

     Insurance is shown on the Declarations for Business Income. The loss or damage must be directly

     caused by a "covered cause of loss."

              13.     The Policy's BI Coverage also provides additional Civil Authority coverage as

     follows: We will pay for the actual loss of "business income" you sustain for up to the number of

     days shown on the Declarations for Civil Authority resulting from the necessary "suspension", or

     delay in the start, of your "operations" if the "suspension" or delay is caused by order of civil

     authority that prohibits access to the "premises" or "reported unscheduled premises". That order

     must result from a civil authority's response to direct physical loss of or damage to property located

     within one mile from the "premises" or "reported unscheduled premises" which sustains a

     "business income" loss. The loss or damage must be directly caused by a "covered cause of loss".



Electronically Filed 04/30/2020 14:27 / / CV 20 932243 / Confirmation Nbr. 1991748 / CLDLJ
                                                             7
         Case: 1:20-cv-01239-DAP Doc #: 1-2 Filed: 06/05/20 12 of 27. PageID #: 22




              14.      The terms and phrases "physical loss of," "damage to" and "property" as used in

     the B1 Coverage are not defined in the Policy. The BI Coverage contains no requirement that the

     buildings, structures and/or personal property or that any tangible or "covered property" at the

     Insured Locations sustain actual physical loss or physical damage.

              15.     The specific phrase "physical loss of or damage to property" found in the Policy

     and similar phrases have been found by courts across the country (including Ohio) to not require

     the existence of actual physical damage to tangible property at an insured's premises and/or have

     been found to be ambiguous. See, e.g., Essex Ins. Co. v. BloomSouth Flooring Corp., 562 F.3d 399

     (1st Cir. 2009)(and cases cited therein)(allegation that an unwanted odor permeated building and

     resulted in a loss ofuse ofthc building are reasonably susceptible to an interpretation that "physical

     injury" to property has been claimed); Gregory Packaging, Inc. v. Travelers Prop. Cas. Co. of

     Am., D.N.J. No. 2:12-cv-04418, 2014 U.S. Dist..'-LEXIS 165232 (Nov. 25, 2014)(and cases cited

     therein)(ammonia discharge inflicted "direct physical loss of or damage to" packaging facility

     even in the absence of any structural or physical damage to facility itself); W. Eire Ins. Co. v. First

     Presbyterian church, 165 Colo. 34, 437 P.2d 52 (Colo. 1968)(dismissing the concept that physical

     damage could only occur if "some tangible injury to the physical structure itself could be

     detected"); Kravitz Delicatessen v. Assurance Company of Am., Mahoning C.P. No. 13CV712,

     2013 Ohio Misc. LEXIS 20011 (Oct. 22, 2013)(denying insurer's motion for summary judgment

     on business interruption claim where deli owner was denied access to its business due to closure

     of building resulting from sulfur-like smell in building); Matzner v. Seaco Ins. Co., Mass.Super.

     No. 96-0498-B, 1988 Mass. Super. LEXIS 407 (Aug. 26, 1998) (and cases cited therein)(finding

     the phrase "direct physical loss or damage" to be ambiguous, and interpreting it to include a loss

     of use resulting from contamination by carbon monoxide).



Electronically Filed 04/30/2020 14:27 / / CV 20 932243 / Confirmation Nbr. 1991748 / CLDLJ
                                                            S
        Case: 1:20-cv-01239-DAP Doc #: 1-2 Filed: 06/05/20 13 of 27. PageID #: 23




              16.      The Policy provides that "words or phrases that are not defined are intended to have

     their ordinary and common meaning. Disputes concerning the meaning of words or phrases will

     be resolved using the most recently published version of Webster's Unabridged Dictionary"

     ("Webster's Dictionary").

              17.      Webster's Dictionary defines "physical" as follows: "of or pertaining to that which

     is material."

              18.     Webster's Dictionary defines "loss" as follows: "detriment, disadvantage or

     deprivation from failure to keep, have or get; something that is lost * * * the state of being deprived

     of or being without something one has had."

              19.     Webster's Dictionary defines "damage" as follows: "injury or harm that reduces

     value or usefulness."

              20.      Webster's Dictionary defines "property" as including intangible property (e.g.,

     right to use or occupy land pursuant to a lease or otherwise): "that which a person owns; the

     possession or possessions of a particular owner; goods, land, etc. considered as possessions; a

     piece of land or real estate; ownership, right of possession, etYoyinent or disposal of anything,

     esp. of something tangible; something at the disposal of a person." (Emphasis added.)

              21.     The Policy defines "covered cause of loss" as follows: "a fortuitous cause or event,

     not otherwise excluded, which actually occurs during this policy period."

                      C.       The Government Orders and Plaintiffs' Business Interruption Claim,

              22.     Plaintiffs' Ohio restaurants have been closed since March 15, 2020 to comply with

     the Director's Order from Ohio Governor Mike DeWine and the Ohio Department of Health (the

     "Ohio Order") closing all bars and restaurants to in-house patrons during the global COVID- I 9

     pandemic. Plaintiffs' Pennsylvania restaurant has been closed since March 16, 2020 to comply

     with Pennsylvania's COVID-19 Disaster Declaration Order (the "Pennsylvania Order"). Plaintiffs'

Electronically Filed 04/30/2020 14:27 / / CV 20 932243 / Confirmation Nbr. 1991748 / CLDLJ
                                                             9
        Case: 1:20-cv-01239-DAP Doc #: 1-2 Filed: 06/05/20 14 of 27. PageID #: 24




     Florida restaurants have been closed since March 20, 2020 to comply with Office of the Governor

     Executive Order Number 20-71 (the "Florida order"). Plaintiffs' Michigan restaurants have been

     closed since March 16, 2020 to comply with Executive Order 2020-9 (the "Michigan Order").

     Plaintiffs' Indiana restaurant has been closed since March 16, 2020 to comply with Executive

     Order 20-04 (the "Indiana Order"). The Ohio Order, the Pennsylvania Order, the Florida Order,

     the Michigan Order, and the Indiana Order are collectively referred to herein as the "Government

     Orders."

              23.      As a direct result of the Government Orders, Plaintiffs' restaurants have suffered a

     complete loss of "-business income" due to a necessary "suspension" of their "operations" caused

     by "physical loss of or damage to property" and directly caused by a. "covered cause of loss."

     Plaintiffs' suspension of operations has clearly and unambiguously been caused by (a) a material

     deprivation of something Plaintiffs had and/or (b) an injury or harm that has reduced the value or

     usefulness of property -- e.g., the Insured Locations and/or the right to use/access the Insured

     Locations pursuant to leasehold interests or otherwise. Plaintiffs' loss is clearly and

     unambiguously caused by a "fortuitous cause or event" (e.g., the Government Orders), not

     otherwise excluded, which actually occurred during the policy period.

              24.     Moreover, as a direct result of the Government Orders, Plaintiffs' restaurants have

     suffered a complete loss of "business income" due to necessary "suspension" of their "operations"

     caused by orders of civil authorities prohibiting access to the "premises." The Government Orders

     result from civil authorities' response to direct physical loss or damage to property located within

     one mile from the "premises" that sustained a "business income loss." The loss or damage was

     directly caused by a "covered cause of loss."

              25.     On or about March 24, 2020, Plaintiffs submitted a claim for BI Coverage to Zurich

     under the Policy.

Electronically Filed 04/30/2020 14:27 / / CV 20 932243 / Confirmation Nbr. 1991748 / CLDLJ
                                                            10
         Case: 1:20-cv-01239-DAP Doc #: 1-2 Filed: 06/05/20 15 of 27. PageID #: 25




               26.     On April 27, 2020, Zurich issued a denial letter, wrongfully and in bad faith denying

     any and all BI Coverage.

                                                      COUNT I
                                                 (Breach of Contract)

              27.      Plaintiffs hereby incorporate each and every allegation contained in the preceding

     paragraphs as if fully rewritten herein.

              28.      Zurich issued the Policy to Plaintiffs.

              29.      The Policy is a valid and binding contract, including offer, acceptance and

     consideration.

              30.      The Policy provides BI Coverage to Plaintiffs, among other benefits.

              31.      Plaintiffs have performed all conditions precedent, if any, to the Policy and/or are

     excused from same.

              32.      Zurich has failed and refused to provide BI Coverage and/or other benefits to

     Plaintiffs under the Policy, constituting a breach of contract.

              33.      As a direct and proximate result of Zurich's breach of contract, Plaintiffs have

     suffered damages in an amount to be proved at trial, but well in excess of $25,000.

                                                    COUNT II
                                          (Bad Faith Denial of Coverage)

              34.      Plaintiffs hereby incorporate by reference each and every allegation contained in

     the preceding paragraphs as if fully rewritten herein.

              35.      Zurich owes Plaintiffs a duty to act in good faith with respect to Plaintiffs' claim

     for BI Coverage.

              36.      Zurich's denial of BI Coverage in the face of the clear and unambiguous language

     of the Policy is in bad faith.



Electronically Filed 04/30/2020 14:27 / / CV 20 932243 / Confirmation Nbr. 1991748 / CLDLJ
                                                            11
         Case: 1:20-cv-01239-DAP Doc #: 1-2 Filed: 06/05/20 16 of 27. PageID #: 26




              37.      As a direct and proximate result of Zurich's bad faith denial of BI Coverage,

     Plaintiffs have suffered damages in an amount to be proved at trial, but well in excess of $25,000,

     and are also entitled to an award of punitive damages.

                                                    COUNT III
                                               (Declaratory Judgment)

              38.      Plaintiff:, hereby incorporate by reference each and every allegation contained in

     the preceding paragraphs as if fully rewritten herein.

              39.      There exists a real and justiciable controversy which is ripe for determination

     regarding the parties' rights and obligations under the Policy, including, without limitation, a

     dispute as to whether Plaintiffs are entitled to BI Coverage and/or other benefits under the Policy.

              40.      Plaintiffs have no adequate remedy at law.

              41.     Plaintiffs are entitled to a determination of the parties' rights and obligations under

     the Policy, including, without limitation, a declaration that they are entitled to BI Coverage and/or

     other benefits under the Policy.

              WHEREFORE, Plaintiffs demand judgment against Zurich as follows:

                      a. On Count T, for compensatory damages in an amount to be proved at trial;

                      b. On Count II, for compensatory damages in an amount to be proved at trial, and

                           an award of punitive damages;

                      c. On Count III, for an order declaring the rights and obligations of the parties

                           under the Policy, including, without limitation, an order declaring that Plaintiffs

                           are entitled to DI Coverage and/or other benefits under the Policy; and

                      d. On all Counts, for interest, costs and attorneys' fees as allowed by law, and such

                           other and further relief as may be deemed just and equitable.




Electronically Filed 04/30/2020 14:27 / / CV 20 932243 / Confirmation Nbr. 1991748 / CLDLJ
                                                            12
        Case: 1:20-cv-01239-DAP Doc #: 1-2 Filed: 06/05/20 17 of 27. PageID #: 27




      Dated: April 30, 2020                                                Respectfully submitted,

                                                                           is/ Mark R. Koberna
                                                                           Mark R. Kobema (0038985)
                                                                           Rick D. Sonkin (0038117)
                                                                           Sean T. Koran (0085539)
                                                                           SONKIN & KOBERNA, LIC
                                                                           3401 Enterprise Parkway, Suite 400
                                                                           Cleveland, Ohio 44122
                                                                           Telephone (216) 514-8300
                                                                           Facsimile (216) 514-4467
                                                                           mkobema@sklawl1c.com
                                                                           rsonkin@sklawIlc.com
                                                                           skoranO)sklawlle.com

                                                                           Attorneys.for Plaintiffs




Electronically Filed 04/30/2020 14:27 / / CV 20 932243 / Confirmation Nbr. 1991748 / CLDLJ
                                                            13
        Case: 1:20-cv-01239-DAP Doc #: 1-2 Filed: 06/05/20 18 of 27. PageID #: 28




                                                   JURY DEMAND
              Plaintiffs hereby demand a trial of all issues by a jury of the maximum number allowed by

     law.

                                                         /s/ Mark R. Koberna
                                                         Mark R. Koberna (0038985)

                                                         One of the Attorneys for Plaintiffs




Electronically Filed 04/30/2020 14:27 / / CV 20 932243 / Confirmation Nbr. 1991748 / CLDLJ
                                                            1
           Case: 1:20-cv-01239-DAP Doc #: 1-2 Filed: 06/05/20 19 of 27. PageID #: 29




                                                                                               0     „,
                                                                                             ZU RICH
Business Income Coverage Form
(Excluding Extra Expense)

                                                   Table of Contents

Section                                                                                           Page No.

Coverage                                                                                              1

Additional Coverages

Exclusions                                                                                            4

Limitations                                                                                           5

Deductible                                                                                            6

Loss Determination                                                                                    6

Optional Coverages                                                                                    7




                                                                                                     EXHIBIT




Electronically Filed 04/30/2020 14:27 / / CV 20 932243 / Confirmation Nbr. 1991748 / CLDLJ    PPP-0130 (08 16)
        Case: 1:20-cv-01239-DAP Doc #: 1-2 Filed: 06/05/20 20 of 27. PageID #: 30




                                                                                                           ZURICH'
Business Income Coverage Form
(Excluding Extra Expense)

A. COVERAGE

   We will pay for the actual loss of "business income" you sustain due to the necessary "suspension" of your
   "operations" during the "period of restorationTM. The "suspension" must be caused by direct physical loss of or
   damage to property at a "premises" at which a Limit of Insurance is shown on the Declarations for Business Income.
   The loss or damage must be directly caused by a "covered cause of loss". We will not pay more than the applicable
   Limit of Insurance shown on the Declarations for Business Income at that "premises".

B. ADDITIONAL COVERAGES

   'I. Civil Authority

       We will pay for the actual loss of "business income" you sustain for up to the number of days shown on the
       Declarations for Civil Authority resulting from the necessary "suspension", or delay in the start, of your
       "operations" if the "suspension" or delay is caused by order of civil authority that prohibits access to the
       "premises" or "reported unscheduled premises". That order must result from a civil authority's response to
       direct physical loss of or damage to property located within one mile from the "premises" or "reported
       unscheduled premises" which sustains a "business income" loss. The loss or damage must be directly
       caused by a "covered cause of loss".

       The most we will pay under this Additional Coverage is the Limit of Insurance shown on the Declarations for
       Business Income at the "premises" or "reported unscheduled premises" where access was prohibited.

       The Limit for this Additional Coverage is included in, and not in addition to, the applicable Limit of Insurance.

   2. Contractual Penalties

       We will pay contractual penalties you are legally liable to pay under the provisions of a written contract due to late
       or non-completion of orders. Those penalties must be the result of direct physical loss of or damage to property at
       a "premises" or "reported unscheduled premises" at which a Limit of Insurance is shown on the Declarations
       for Business Income. The loss or damage must be directly caused by a "covered cause of loss".

       The most we will pay under this Additional Coverage in any one occurrence is the Limit of Insurance shown on the
       Declarations for Contractual Penalties.

   3. Electronic Vandalism

       We will pay for the actual loss of "business income" you sustain due to the necessary "suspension" of your
       "operations" provided the "suspension" was directly caused by "electronic vandalism".

       The most we will pay under this Additional Coverage in any one policy year is the Annual Aggregate Limit of
       Insurance shown on the Declarations for Electronic Vandalism--Business Income.




                    IncILdes copyrighted material of Insurance Services Office Inc. with its permission.    PPP-0130 (08 16)
Electronically Filed 04/30/2020 14:27 / / CV 20 932243 / Confirmation Nbr. 1991748 / CLDLJ                       Page 1 of 8
             Case: 1:20-cv-01239-DAP Doc #: 1-2 Filed: 06/05/20 21 of 27. PageID #: 31



   4. Expense to Reduce Loss

        We will pay reasonable and necessary expenses you incur, except the cost of extinguishing a fire, to reduce the
        amount of loss of "business income". We will pay for such expenses to the extent that they do not exceed the
        amount of loss that otherwise would have been payable under this Coverage Form and subject to the applicable
        Limit of Insurance shown on the Declarations for Business Income at that "premises" or "reported unscheduled
        premises".

   5. Extended Period of Indemnity

        If the necessary "suspension" of your "operations" produces a "business income" loss payable under this
        Coverage Form, and you resume "operations" with reasonable speed, we will pay for the actual loss of
        "business income" you sustain during the "extended period of indemnity".

        The most we will pay under this Additional Coverage is the Limit of Insurance shown on the Declarations for
        Business Income at the "premises" or "reported unscheduled premises" where the direct physical loss or
        damage occurred.

        The Limit for this Additional Coverage is included in, and not in addition to, the applicable Limit of Insurance.

   6. Fairs or Exhibitions

        We will pay for the actual loss of "business income" you sustain due to the necessary "suspension" of your
        "operations" during the "period of restoration". The "suspension" must be caused by direct physical loss of
        or damage to property at, or while in transit to or from, any fair or exhibition. The loss or damage must be directly
        caused by a "covered cause of loss".

        The most we will pay under this Additional Coverage in any one occurrence is the Limit of Insurance shown on the
        Declarations for Fairs or Exhibitions--Business Income.

   7. Ingress/Egress

        We will pay for the actual loss of "business income" you sustain for up to the number of days shown on the
        Declarations for Ingress/Egress following the necessary "suspension" of your "operations", when ingress or
        egress by your suppliers, customers, or employees to the "premises" or "reported unscheduled premises" is
        physically obstructed due to direct physical loss or damage. The actual loss of "business income" you sustain
        must be caused by direct physical loss or damage to property not owned, occupied, leased, or rented by you, or
        insured under this Commercial Property Coverage Part. That property must be located within one mile from the
        "premises" or "reported unscheduled premises" which sustains a "business income" loss. The obstruction
        cannot be the result of an order of civil authority that prohibits access to that "premises" or "reported
        unscheduled premises". The loss or damage must be directly caused by a "covered cause of loss".

        The most we will pay under this Additional Coverage is the Limit of Insurance shown on the Declarations for
        Business Income at the "premises" or "reported unscheduled premises" where ingress or egress was
        obstructed.

        The Limit for this Additional Coverage is included in, and not in addition to, the applicable Limit of Insurance.

   8. Microorganisms

        We will pay for the actual loss of "business income" you sustain due to the:

        a.    Necessary "suspension" of your "operations" from direct physical loss of or damage to Covered Property
              caused by "microorganisms" when the "microorganisms" are the result of a "covered cause of loss"; or

        b. Prolonged "period of restoration" due to the remediation of "microorganisms" from a covered loss.


                                                                                                          PPP-0130 (08 16)
Electronically Filed OLIV310121 020Prii 3e%' rintOri   VUDY:ac/ecsoerlyAsaanncqnrc. 1eiis4ger8E85              Page 2 of 8
          Case: 1:20-cv-01239-DAP Doc #: 1-2 Filed: 06/05/20 22 of 27. PageID #: 32




        The most we will pay under this Additional Coverage in any one policy year is the Annual Aggregate Limit of
        Insurance shown on the Declarations for Microorganisms--Business Income. Regardless of the number of claims,
        this Limit of Insurance is the most we will pay for the total of all loss, even if the "microorganisms" continue to be
        present, active, or recur.

   9. Newly Acquired Premises

        We will pay for the actual loss of "business income" you sustain due to the necessary "suspension" of your
        "operations" during the "period of restoration". The "suspension" must be caused by direct physical loss of
        or damage to your property at a "newly acquired premises". The loss or damage must be directly caused by a
        "covered cause of loss".

        This Additional Coverage will automatically expire on the earliest of the following dates:

        a. The date you report the "newly acquired premises" to us;

        b. The number of days shown on the Declarations from the date the location becomes a "newly acquired
           premises"; or

        c. The date this policy expires or is cancelled.

        We will charge you additional premium for values reported from the date the location becomes a "newly acquired
        premises".

        The most we will pay under this Additional Coverage at any one "newly acquired premises" is the Limit of
        Insurance shown on the Declarations for Newly Acquired Premises--Business Income.

   10. Reported Unscheduled Premises

        We will pay for the actual loss of "business income" you sustain due to the necessary "suspension" of your
        "operations" during the "period of restoration". The "suspension" must be caused by direct physical loss of
        or damage to property at a "reported unscheduled premises". The loss or damage must be directly caused by
        a "covered cause of loss".

        The most we will pay under this Additional Coverage at any one "reported unscheduled premises" is the Limit
        of Insurance shown on the Declarations for Reported Unscheduled Premises--Business income.

   11. Scheduled Property

        We will pay for the actual loss of "business income" you sustain due to the necessary "suspension" of your
        "operations" during the "period of restoration". The "suspension" must be caused by direct physical loss of
        or damage to "scheduled property". The loss or damage must be directly caused by a "covered cause of
        loss" within the Coverage Territory.

        The most we will pay under this Additional Coverage in any one occurrence is 25% of the applicable Limit of
        Insurance shown on the SCHEDULED PROPERTY COVERAGE FORM.

  12. Transit

        We will pay for the actual loss of "business income" you sustain due to the necessary "suspension" of your
        "operations" during the "period of restoration". The "suspension" must be caused by direct physical loss of
        or damage to property in transit, other than while in transit to or from any fair or exhibition. The loss or damage
        must be directly caused by a "covered cause of loss".




                                                                                                           PPP-0130 (08 16)
Electronically Filed 0)1731010287492$el Tn -ilOcif9igffirgc/eCS(-71Vga?fc)f rieNkf."1v6i811%gei ret.btnJ        Page 3 of 8
         Case: 1:20-cv-01239-DAP Doc #: 1-2 Filed: 06/05/20 23 of 27. PageID #: 33



        The most we will pay under this Marine Coverage in any one occurrence is the Limit of Insurance shown on the
        Declarations for Transit--Business Income.

    13. Unreported Premises

        We will pay for the actual loss of "business income" you sustain due to the necessary "suspension" of your
        "operations" during the "period of restoration". The "suspension" must be caused by direct physical loss of
        or damage to your property, or property of your landlord, at an "unreported premises". The loss or damage
        must be directly caused by a "covered cause of loss".

        The most we will pay under this Additional Coverage at any one "unreported premises" is the Limit of Insurance
        shown on the Declarations for Unreported Premises--Business Income.

C. EXCLUSIONS

    1. Real or Personal Property

        The exclusions in paragraphs 6., 7., 8., and 9. below and the excluded causes of loss in the REAL AND
        PERSONAL PROPERTY COVERAGE FORM, except Off-Premises Service Interruption, apply to loss of
        "business income" caused by or resulting from loss of or damage to any property other than:

        a. "Fine arts";

        b. "Original information property";

        c. "Outdoor trees, shrubs, plants, or lawns";

        d. "Green roofing systems";

        e. "Personal property" in transit; or

        f.   "Scheduled property".

   2. Fine Arts

        The exclusions in paragraphs 6., 7., 8., and 9. below and the excluded causes of loss in the FINE ARTS
        COVERAGE FORM apply to loss of "business income" caused by or resulting from loss of or damage to "fine
        arts".

   3. Original Information Property

        The exclusions in paragraphs 6., 7., 8., and 9_ below and the excluded causes of loss in the ORIGINAL
        INFORMATION PROPERTY COVERAGE FORM apply to loss of "business income" caused by or resulting from
        loss of or damage to "original information property".

   4. Personal Property in Transit

        The exclusions in paragraphs 6., 7., 8., and 9. below and the excluded causes of loss in the TRANSIT
        COVERAGE FORM apply to loss of "business income" caused by or resulting from loss of or damage to
        "personal property" in transit.

   5. Scheduled Property

       The exclusions in paragraphs 6., 7., 8., and 9. below and the excluded causes of loss in the SCHEDULED
       PROPERTY COVERAGE FORM apply to loss of "business income" caused by or resulting from loss of or
       damage to "scheduled property".


                     Includes co   r hted material of Insurance Services Office. Inc.. with lis_r)ermis_sion   PPP-0130 (08 16)
Electronically Filed 04/30/2020 p14:27 / / CV 20 932243 / Confirmation Nbr. 1991748/ CLDLJ                          Page 4 of 8
             Case: 1:20-cv-01239-DAP Doc #: 1-2 Filed: 06/05/20 24 of 27. PageID #: 34




   6.   Finished Stock

        We will not pay for loss of "business income" caused by or resulting from:

        a. Loss of or damage to "finished stock"; or

        b. The time required to replace "finished stock".

  7. Off-Premises Service Interruption

        We will not pay for loss of "business income" caused by or resulting from any "off-premises service
        interruption". Such loss is excluded regardless of any other cause or event, including a "mistake",
        "malfunction", or weather condition, that contributes concurrently or in any sequence to the loss, even if such
        other cause or event would otherwise be covered.

  8. Suspension, Lapse, or Cancellation

        We will not pay for any loss of "business income" caused by or resulting from a suspension, lapse, or
        cancellation of any license, lease, or contract, unless the suspension, lapse, or cancellation is directly caused by
        the "suspension" of your "operations". If the suspension, lapse, or cancellation of any license, lease, or
        contract is directly caused by the "suspension" of your "operations", we will not pay for that portion of any loss
        from such suspension, lapse, or cancellation which occurs after the "extended period of indemnity".

  9. Space and Space Related Risks

        We will not pay for any loss of "business income" caused by or resulting from loss of or damage to:

        a. Spacecraft, satellites, associated launch vehicles and any major components, including any property
           contained therein; or

        b. Launch facilities for spacecraft or satellites.

D. LIMITATIONS

  1. Idle Periods

        We will not pay for loss of "business income" during any period in which business would not or could not have
        been conducted for any reason other than:

        a. Direct physical loss of or damage to property as described in Section A., Coverage, above;

        b. A civil authority prohibiting access to the "premises" or "reported unscheduled premises" as described in
           the Civil Authority Additional Coverage above; or

        c.    A physical obstruction affecting ingress or egress to the "premises" or "reported unscheduled premises"
              as described in the Ingress/Egress Additional Coverage above.

  2. Strikers or Others Causing Delay

        We will not pay for any loss of "business income" caused by or resulting from delay in rebuilding, repairing, or
        replacing property, or resuming "operations", due to the interference at the location of the rebuilding, repair, or
        replacement by strikers or other persons.




                      Includes cooyrighted material of Insurance Services Office, Inc.. with its pormission.   PPP-0130 (08 le)
Electronically Filed 04/30/2020 .14:27 / / CV 20 932243 / Confirmation Nbr. 1991748 I CLDLJ                         Page 5 of 8
            Case: 1:20-cv-01239-DAP Doc #: 1-2 Filed: 06/05/20 25 of 27. PageID #: 35



   3. Outdoor Trees, Shrubs, Plants, or Lawns

        We will not pay for loss of "business income" caused by or resulting from loss of or damage to "outdoor trees,
        shrubs, plants, or lawns" unless the loss or damage is directly caused by fire, lightning, explosion, riot or civil
        commotion, or aircraft.

   4. Green Roofing Systems

       We will not pay for loss of "business income" caused by or resulting from loss of or damage to "green roofing
       systems" unless the loss or damage is directly caused by a "covered cause of loss" other than loss or damage
       caused by or resulting from:

       a. Nesting or infestation, or discharge or release of waste products or secretions, by insects, birds, rodents, or
          other animals;

       b. Disease;

       c. Changes in or extremes of temperature;

       d. Dampness or dryness of atmosphere or of soil supporting the vegetation; or

       e.    Rain, snow, hail, ice, or sleet.

E. DEDUCTIBLE

   We will not pay for any loss of "business income" in any one occurrence until the amount of loss exceeds the
   applicable Deductibles or is incurred after the applicable Waiting Periods shown on the Declarations. We will then pay
   the amount of actual "business income" loss sustained in excess of the Deductibles or incurred after the Waiting
   Periods, up to the applicable Limits of Insurance.

   If a Waiting Period is shown on the Declarations, the Waiting Period begins immediately following the direct physical
   loss of or damage to property, directly caused by a "covered cause of loss".

F. LOSS DETERMINATION

   1. Sources of Information

       The amount of actual "business income" loss sustained will be based on relevant sources of information,
       including, but not limited to:

       a.    Your financial records, tax returns, and accounting procedures;

       b. Bills, invoices, and other vouchers; and

       c.    Deeds, liens, and contracts.

   2. Net Income

       The amount of "net income" will be determined based on:

       a.    The "net income" of the business before the direct physical loss or damage occurred; ar,d

       b.    The likely "net income" of the business if no direct physical loss or damage had occurred_




                      Includes ccayriqhted material of Irsurance Se. ices Office Inc, wi-,1-.1ts perrrisairm   PPP-0130 (08 16)
Electronically Filed 04/30/2020 14:27 / / CV 20 932243 / Confirmation Nbr. 991/48 / CLOPL1                          Page 6 of 8
          Case: 1:20-cv-01239-DAP Doc #: 1-2 Filed: 06/05/20 26 of 27. PageID #: 36



    3.   Continuing Expenses

         The amount of "continuing expenses" will be determined based on those expenses which are necessary to
         resume your "operations" with the same quality of service that existed just before the direct physical loss or
         damage and which are incurred during the "period of restoration" or "extended period of indemnity".

    4. Resumption of Operations

         We will reduce the amount of the "business income" loss payment:

         a. To the extent you could resume your "operations", in whole or in pal, by using damaged or undamaged
            property, including "stock"; or

         b. To the extent you could resume your "operations", in whole or in part, by using any other location.

    5. Finished Stock and Merchandise

         Lost or damaged "finished stock" or "merchandise" that is valued at regular cash selling price will be
         considered to have been sold to your customers and v‘.411 be credited against the lost sales.

G. OPTIONAL COVERAGES

   If shown on the Declarations, the following Optional Coverages apply separately to each item:

   1. Maximum Period of Indemnity

         The most we will pay for loss of "business income" is the lesser of:

         a. The amount of loss incurred during the 120 days immediately following the beginning of the "period of
            restoration"; or

         b. The Limit of Insurance shown on the Declarations.

         The Additional Condition--Coinsurance endorsement does not apply to this Optional Coverage.

         The Extended Period of Indemnity Additional Coverage does not apply.

   2. Monthly Limit of Indemnity

         The most we will pay for loss of "business income" in each period of 30 consecutive days after the beginning of
         the "period of restoration" is:

         a. The Limit of Insurance, multiplied by

         b. The fraction shown on the Declarations for this Optional Coverage.

         The Additional Condition--Coinsurance endorsement does not apply to this Optional Coverage.

         The Extended Period of Indemnity Additional Coverage does not apply.

         Example:

         If:

         a. The Limit of Insurance is $120,000.



                     Includes cop•irigi-ited material of Insurance Services Office Inc., with its pe-missioi.   PPP-0130 (08 16)
Electronically Filed 04/30/2020 14:27 / / CV 20 932243 / Confirmation Nbr. 1991748 / CLDLJ                           Page of 8
         Case: 1:20-cv-01239-DAP Doc #: 1-2 Filed: 06/05/20 27 of 27. PageID #: 37



        b. The fraction shown on the Declarations for this Optional Coverage is 1/4.

        The most we will pay for loss in each period of 30 consecutive days is $30,000.

        If, in this example, the actual amount of the loss is:

        Days 1-30            $40,000
        Days 31-60            20,000
        Days 61-90            30,000
                             $90,000

       We wilt pay:

       Days 1-30             $30,000
       Days 31-60             20,000
       Days 61-90             30,000
                             $80,000

       The remaining $10,000 of loss is not covered.




                      Includes copyrighted material of Insurance Services Office   wi:h its permission   PPP-0130 (08 16)
Electronically Filed 04/30/2020 14:27 / / CV 20 932243 / Confirmation Nbr. 1991748 / CLDLJ                    Page 8 of 8
